DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 09/07/2022.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-058862, filed on 03/26/2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/05/2020, 02/11/2022 and 06/07/2022 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 7, 10, 12, 16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable by Yoshimura US 20180125457 A1 “Yoshimura” and further in view of Hosogoe US 20170290566 A1 “Hosogoe”.
Regarding claim 1, Yoshimura teaches “An ultrasound observation apparatus comprising:” (“An ultrasound observation apparatus according to one aspect of the present disclosure transmits ultrasound waves to a subject that is an observation target, and generates ultrasound images displayed on a display unit, based on an ultrasound signal acquired by an ultrasound endoscope receiving the ultrasound waves reflected by the subject, the apparatus including: a B-mode image generation unit […] a region selection information input unit […] a region-of-interest setting unit […] and a mode image composition unit” [0006]. Therefore, an ultrasound observation apparatus that utilizes an ultrasound endoscope is described within the disclosure of Yoshimura.);
“a console that receives a guideline display operation for displaying a guideline indicating a puncture trajectory of a puncture needle protruding from the ultrasonic endoscope on the image display part” (“FIG. 11 and 12 are diagrams for explaining the region-of-interest setting method corresponding to the region-of-interest setting method number W21. In FIGS. 11 and 12, a position Dn corresponds to the distal end opening through which the puncture needle protrudes from the ultrasound endoscope 2. […] In this case, as illustrated in (2) of FIG. 11, the region-of-interest, a region containing the region 23 selected in the region selection information and a region A1 containing a path N1 along which the tip of the puncture needle passes (regions 4 to 7 and 14 to 17), specifically a wide region R7 containing regions 3 to 7, 13 to 17, and 23 to 27 from the region 23 to the region A1 (see (3) of FIG. 11)” [0074]. Therefore, the apparatus includes a console (i.e. display) that receives a guideline display operation for displaying a guideline (i.e. path N1) indicating a puncture trajectory of a puncture needle protruding from the ultrasonic endoscope on the image display part.); 
“a processor or an electric circuit configured to:” (“The image processing unit 34 generates various images for digital display based on RF data received from the reception signal processing unit 32. The image processing unit 34 is implemented using a CPU, various arithmetic circuits, or the like. The image processing unit 34 includes an image generation unit 35 and an image composition unit 36” [0041]. As shown in FIG. 1, this image processing unit 34 is part of the ultrasound observation apparatus 3. Therefore, the ultrasound observation apparatus includes a processor.);
“generate, on the basis of an ultrasound signal acquired by an ultrasonic endoscope, a B-mode image obtained by converting an amplitude of the ultrasound signal into a brightness” (“The B-mode image generation unit 351 generates a B-mode image that is an ultrasound image (observation image) displayed by converting the amplitude of RF data into luminance” [0043]. As shown in FIG. 1, the B-mode image generation unit is included within the image processing unit 34 which is part of the ultrasound observation apparatus 3. Thus, since the B-mode image generation unit is capable of generating a B-mode image to display by converting the amplitude of RF data into luminance (i.e. brightness), the B-mode image generation unit constitutes a B-mode image generator that generates, on the basis of an ultrasound signal acquired by an ultrasound endoscope (i.e. ultrasound endoscope 2 in FIG. 1), a B-mode image obtained by converting an amplitude of the ultrasound signal into a brightness.); 
“set a region-of-interest in the B-mode image” (“The control unit 33 includes an endoscope information acquisition unit 331, a mode setting unit 332, a region-of-interest setting method selection unit 333, and a region-of-interest setting unit 334. A region of interest is a region set on a B-mode image that is an ultrasound image to be described later, and is a region to be subjected to processing for the operation mode” [0035]. As shown in FIG. 1, the control unit 33, which contains the region-of-interest setting unit 334 is included within the ultrasound observation apparatus 3. Therefore, since the ultrasound observation apparatus includes a region-of-interest setting unit 334 and the region of interest is a region set on a B-mode image, the region-of-interest unit 334 is capable of setting a region of interest in the B-mode image.); 
“generate a blood flow image of the region of interest on the basis of the ultrasound signal” (“The flow-mode image generation unit 352 generates an operation mode image suitable for the flow-mode. The flow-mode image generation unit 352 analyzes a Doppler shift in a region of interest to acquire blood flow information on the position of a blood vessel and the flow of blood as additional information, and generates a flow-mode image that shows two-dimensional information in which the presence or absence of a blood vessel and the direction of blood flow are color-coded” [0045]. As shown in FIG. 1, the flow-mode image generation unit 352 is included within the image processing unit 34 which is part of the ultrasound observation apparatus 3. Since the ultrasound observation apparatus 3 includes the flow-mode image generation unit and the flow-mode image generation unit 352 is capable of generating a flow-mode image that shows the presence or absence of a blood vessel and the direction of blood flow, the flow-mode image generation unit constitutes a blood flow image generator that generates a blood flow image of the region of interest on the basis of the ultrasound signal.); and 
“be capable of displaying the B-mode image or a composite image of the B-mode image and the blood flow image” (“The display control unit 37 performs predetermined processing such as a reduction of data according to a data step width that depends on an image display range on the display device 4 and graduation processing on a B-mode image generated by the B-mode image generation unit 351 or a composite image generated by the image composition unit 36, and then outputs the processed image to the display device 4 as an image for display” [0050]. Furthermore, in regard to a composite image of the B-mode image and the blood flow image, Yoshimura discloses “The image composition unit 36 includes a boundary image composition unit 361 for generating a boundary composite image […] a mode image composition unit 362 for generating a mode composite image in which an operation mode image generated by the flow-mode image generation unit 352, the elasto-mode image generation unit 353, or the contrast medium-mode image generation unit 354 is superimposed on a B-mode image generated by the B-mode image generation unit 351” [0049]. Therefore, the image composition unit 36 including the mode image composition unit 362 is capable of generating a composite image by superimposing the image generated by the flow-mode image generation unit 352 (i.e. the blood flow image) on a B-mode image. Thus, since the display device 4 is capable of displaying the image processed by the display control unit 7 and the display control device can perform gradation processing on the B-mode image (i.e. from B-mode image generation unit 351) or a composite image from the mode image composition unit 362, the display device 4 constitutes a display that is capable of displaying the B-mode image or a composite image of the B-mode image and the blood flow image.); 
“wherein the processor or the electric circuit stores setting information of the region of interest for each procedure performed using the ultrasonic endoscope to a storage connected to the processor or the electric circuit” (“The storage unit 39 stores the region-of-interest setting method table 391 showing a plurality of different region-of-interest setting methods previously associated with different operation modes” [0052] and “When the control unit 33 determines that region selection information has been input (step S9: Yes), that is, when the region selection information input unit 382 has performed the region selection information input processing to receive input of region selection information, the region-of-interest setting method selection unit 333 refers to the region-of-interest setting method table 391 stored in the storage unit 39 (step S10). The region-of-interest setting method selection unit 333 performs region-of interest setting method selection processing to select a region-of-interest setting method associated with the operation mode set in the mode setting processing from among a plurality of region-of-interest setting methods in the region-of-interest setting method table 391 referred to (step S11)” [0061]. Thus, since the storage unit 39 stores a region-of-interest setting method table corresponding to the different operation modes of the ultrasound endoscope 2 and the region-of-interest setting method selection unit performs a region of interest setting method corresponding to the operation mode, under broadest reasonable interpretation, the processor or the electric circuit had to have stored setting information of the region of interest for each procedure performed using the ultrasonic endoscope to a storage (i.e. storage unit 39) connected to the processor or the electric circuit.);
“wherein the processor or the electric circuit displays the puncture guideline indicating a puncture trajectory to be superimposed on the B-mode image and confirms in advance whether or not there is an obstruction on the puncture trajectory, in a case where the console receives the guideline display operation” (“In this case, as illustrated in (2) of FIG. 11, the region-of-interest, a region containing the region 23 selected in the region selection information and a region A1 containing a path N1 along which the tip of the puncture needle passes (regions 4 to 7 and 14 to 17), specifically a wide region R7 containing regions 3 to 7, 13 to 17, and 23 to 27 from the region 23 to the region A1 (see (3) of FIG. 11)” [0074]. As shown in (3) of FIG. 11, the segments highlighted in the lighter color are not obstructing the path N1. Therefore, the processor or the electric circuit displays the puncture guideline indicating a puncture trajectory to be superimposed on the B-mode image and confirms in advance whether or not there is an obstruction on the puncture trajectory, in a case where the console receives the guideline display operation.);
“wherein the processor or the electric circuit recognizes a procedure performed using the ultrasonic endoscope and sets the region of interest on the basis of the setting information corresponding to the recognized procedure among the setting information stored in the storage” (“FIG. 2 is a diagram illustrating an example of the region-of-interest setting method table 391. In the region-of-interest setting method table 391, a in a table T1 exemplified in FIG. 2, a plurality of region-of-interest setting method numbers W1 to W33 for identifying different region-of-interest setting methods are previously associated with different combinations of operations modes and pieces of type information on the ultrasound endoscope 2. […] The region-of-interest setting unit 334 sets a region of interest suitable for an operation mode, using an execution program for a region-of-interest setting method corresponding to a region-of-interest setting method number selected by the region-of-interest setting method selection unit 333” [0053]. The operation mode of the ultrasound endoscope corresponds with the type of procedure that is performed on the patient. In this case, since the region-of-interest setting unit 334 can set a region of interest suitable for the operation modes of the ultrasound endoscope, under broadest reasonable interpretation, the region-of-interest unit is capable of recognizing a procedure performed using the ultrasonic endoscope and sets the region of interest in accordance with the recognized procedure. 
Yoshimura does not teach “wherein a procedure performed using the ultrasonic endoscope is endoscopic ultrasound-guided fine needle aspiration” or “the endoscopic ultrasound-guided fine needle aspiration”.
Hosogoe is within the same field of endeavor as the claimed invention because it involves utilizing an ultrasonic endoscope [Abstract].
Hosogoe teaches “wherein a procedure performed using the ultrasonic endoscope is endoscopic ultrasound-guided fine needle aspiration” and “the endoscopic ultrasound-guided fine needle aspiration” (“Furthermore, when performing endoscopic ultrasound-guided fine needle aspiration (FNA), the wave transmission/reception face 35a of the ultrasonic probe 35 is brought into contact with an affected part, and emits ultrasonic waves to obtain an ultrasonic tomographic image. By placing the puncture needle 50 inserted from the instrument insertion opening 23 of the operation portion 3 onto the V groove 34b of the elevator 34 so that the puncture needle 50 protrudes from the laterally open recess 33 as shown in FIG. 4, the puncture needle 50 is positioned in the vicinity of the ultrasound probe 35, and it is possible to perform a predetermined treatment” [0029] and “As described above, the ultrasonic endoscope 1 to which the present invention is applied can use a single ultrasonic endoscope 1 to perform both endoscopic retrograde cholangiopancretography (ERCP) and endoscopic ultrasound-guided fine needle aspiration (FNA)” [0033]. Therefore, the ultrasonic endoscope performs an ultrasound-guided fine needle aspiration procedure.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound observation apparatus of Yoshimura so as to include the ultrasonic endoscope being configured to perform endoscopic ultrasound-guided fine needle aspiration as disclosed in Hosogoe in order to “perform reliable ultrasonic diagnostic and treatment by guiding the puncture needle 50 into the ultrasonic scan plane of the ultrasonic probe 35, while achieving downsizing of the rigid end portion including the ultrasonic probe 35 in the longitudinal direction” [Hosogoe: 0033]. Endoscopic ultrasound-guided fine needle aspiration is one of a finite number of procedures which can be performed with an ultrasonic endoscope to perform treatment within the body of a patient with a reasonable expectation of success, therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result causing the ultrasonic endoscope to perform reliable ultrasonic diagnosis and treatment through endoscopic ultrasound-guided fine needle aspiration.
Regarding claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Yoshimura teaches “wherein the processor or the electric circuit detects an observation target portion on the basis of the B-mode image, and sets a predetermined region of interest corresponding to the detected observation target point” (“When the operator utters “23”, that is, when a single region is selected in region selection information (see (1) of FIG. 8), as illustrated in (2) of FIG. 8, the region-of-interest setting unit 334 uses the region-of-interest setting method corresponding to the region-of-interest setting method number W1, thereby setting the region 23 (region R4) as a region of interest. The display device 4 thus displays a mode composite image F4 in which two-dimensional information color-coded in the presence or absence of blood flow and the direction of blood flow is superimposed on the region R4 on the B-mode image B1 (see (2) of FIG. 8)” [0067]. The region 23 in this case constitutes an observation target portion. In this case since the region-of-interest setting unit 334 can receive the region-of-interest setting method and therefore set the region 23 (i.e. region R4) to be superimposed on in the B-mode image B1, under broadest reasonable interpretation, the region-of-interest setting unit performs the step of detecting (i.e. receiving) an observation target portion on the basis of the B-mode image and setting a predetermined region of interest (i.e. the region R4) corresponding to the detected observation portion.
Regarding claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Yoshimura teaches “wherein in a case where the region of interest set by the processor or the electric circuit is adjusted by a user, the processor or the electric circuit updates the setting information of the region of interest in the storage on the basis of the adjusted region of interest” (“in FIG. 16, for example, the interior of the boundaries enclosing a region 34 that may be presumed to be reached by the tip of the puncture needle at the maximum protrusion of the puncture needle is further divided into a plurality of regions. As a result, each of the divided regions 34a to 34d of the region 34 that may be presumed to be reached by the puncture needle may also be selected as a desired region, and the size of a region of interest may be finely adjusted” [0087] and “The operator may enter instruction information instructing the change of the position of shapes of boundaries of the number of boundary lines from the input unit 38, thereby changing the boundary pattern, changing the number, sizes, shapes, etc. of divided regions” [0048]. Thus, since the size of the region of interest may be finely adjusted when the region 34 is divided into a plurality of regions 34a to 34d and the operator can enter instruction information via the input unit to change the number, sizes, shapes etc. of divided regions, under broadest reasonable interpretation, the region of interest can be adjusted by a user (i.e. operator). Furthermore, in regard to the storage unit, Yoshimura discloses “The storage unit 39 stores various programs for operating the ultrasound observation system 1, and data including various parameters necessary for the operation of the ultrasound observation system 1” [0052]. Therefore, since the size of the region of interest may be finely adjusted and the storage unit can store various programs and data to operate the ultrasound observation system 1, under broadest reasonable interpretation, the storage unit had to have updated the setting information of the region of interest on the basis of the adjusted region.).
Regarding claims 10, 12, and 16, due to their dependence on claims 1, 3, and 7, respectively, these claims inherit the references disclosed therein. That being said, Yoshimura teaches “An ultrasonic endoscope system comprising: an ultrasonic endoscope and the ultrasound observation apparatus according to claim [1, 3, 7]” (“FIG. 1 is a block diagram illustrating a configuration of an ultrasound observation system according to a first embodiment. An ultrasound observation system 1 illustrated in FIG. 1 is a system for observing an observation target using ultrasound waves. The ultrasound observation system 1 includes an ultrasound endoscope 2 for transmitting ultrasound waves to a subject as an observation target and receiving the ultrasound waves reflected by the subject, an ultrasound observation apparatus 3 for generating an ultrasound image to be displayed on a display device 4, based on an ultrasound signal acquired by the ultrasound signal acquired by the ultrasound endoscope” [0029]. Therefore, since the ultrasound observation system 1 includes the ultrasound endoscope 2 and the ultrasound observation apparatus 3, under broadest reasonable interpretation, the ultrasound observation system constitutes an ultrasonic endoscope system.). 
The examiner respectfully refers the applicant to the rejections of claims 1 with respect to the specific features of the ultrasound observation apparatus as stated in the 35 U.S.C. 103 rejection above.
Regarding claim 20, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, Yoshimura teaches “wherein the processor or the electric circuit stores the updated setting information of the region of interest in the storage for the procedure as setting information of the region of interest reflecting a preference of the user” (“in FIG. 16, for example, the interior of the boundaries enclosing a region 34 that may be presumed to be reached by the tip of the puncture needle at the maximum protrusion of the puncture needle is further divided into a plurality of regions. As a result, each of the divided regions 34a to 34d of the region 34 that may be presumed to be reached by the puncture needle may also be selected as a desired region, and the size of a region of interest may be finely adjusted” [0087] and “The operator may enter instruction information instructing the change of the position of shapes of boundaries of the number of boundary lines from the input unit 38, thereby changing the boundary pattern, changing the number, sizes, shapes, etc. of divided regions” [0048]. Thus, since the size of the region of interest may be finely adjusted when the region 34 is divided into a plurality of regions 34a to 34d and the operator can enter instruction information via the input unit to change the number, sizes, shapes etc. of divided regions, under broadest reasonable interpretation, the region of interest can be adjusted by a user (i.e. operator). 
Furthermore, in regard to the storage unit storing the updated setting information, Yoshimura discloses “The storage unit 39 stores various programs for operating the ultrasound observation system 1, and data including various parameters necessary for the operation of the ultrasound observation system 1” [0052]. Therefore, since the size of the region of interest may be finely adjusted and the storage unit can store various programs and data to operate the ultrasound observation system 1, under broadest reasonable interpretation, the storage unit stores the updated setting information of the region of interest in the storage for the procedure as setting information of the region of interest reflecting a preference of the user.).
Regarding claim 21, due to its dependence on claim 20, this claim inherits the references disclosed therein. That being said, Yoshimura teaches “wherein the processor or the electric circuit sets the region of interest automatically reflecting the preference of the user on the basis of the setting information corresponding to […] among the updated setting information stored in the storage” (“in FIG. 16, for example, the interior of the boundaries enclosing a region 34 that may be presumed to be reached by the tip of the puncture needle at the maximum protrusion of the puncture needle is further divided into a plurality of regions. As a result, each of the divided regions 34a to 34d of the region 34 that may be presumed to be reached by the puncture needle may also be selected as a desired region, and the size of a region of interest may be finely adjusted” [0087] and “The operator may enter instruction information instructing the change of the position of shapes of boundaries of the number of boundary lines from the input unit 38, thereby changing the boundary pattern, changing the number, sizes, shapes, etc. of divided regions” [0048]. Thus, since the size of the region of interest may be finely adjusted when the region 34 is divided into a plurality of regions 34a to 34d and the operator can enter instruction information via the input unit to change the number, sizes, shapes etc. of divided regions, the processor or the electric circuit sets the region of interest automatically reflecting the preference on the user on the basis of the setting information corresponding to the [information] among the updated setting information stored in the storage.).
Yoshimura does not teach “the endoscopic ultrasound-guided fine needle aspiration”.
Hosogoe teaches “the endoscopic ultrasound-guided fine needle aspiration” (“Furthermore, when performing endoscopic ultrasound-guided fine needle aspiration (FNA), the wave transmission/reception face 35a of the ultrasonic probe 35 is brought into contact with an affected part, and emits ultrasonic waves to obtain an ultrasonic tomographic image. By placing the puncture needle 50 inserted from the instrument insertion opening 23 of the operation portion 3 onto the V groove 34b of the elevator 34 so that the puncture needle 50 protrudes from the laterally open recess 33 as shown in FIG. 4, the puncture needle 50 is positioned in the vicinity of the ultrasound probe 35, and it is possible to perform a predetermined treatment” [0029] and “As described above, the ultrasonic endoscope 1 to which the present invention is applied can use a single ultrasonic endoscope 1 to perform both endoscopic retrograde cholangiopancretography (ERCP) and endoscopic ultrasound-guided fine needle aspiration (FNA)” [0033]. Therefore, the ultrasonic endoscope performs an ultrasound-guided fine needle aspiration procedure.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound observation apparatus of Yoshimura so as to include the ultrasonic endoscope being configured to perform endoscopic ultrasound-guided fine needle aspiration as disclosed in Hosogoe in order to “perform reliable ultrasonic diagnostic and treatment by guiding the puncture needle 50 into the ultrasonic scan plane of the ultrasonic probe 35, while achieving downsizing of the rigid end portion including the ultrasonic probe 35 in the longitudinal direction” [Hosogoe: 0033]. Endoscopic ultrasound-guided fine needle aspiration is one of a finite number of procedures which can be performed with an ultrasonic endoscope to perform treatment within the body of a patient with a reasonable expectation of success, therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result causing the ultrasonic endoscope to perform reliable ultrasonic diagnosis and treatment through endoscopic ultrasound-guided fine needle aspiration.
Response to Arguments
Applicant’s arguments, see Remarks page 5-6, filed 09/07/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered, however are not persuasive. Upon further consideration, the examiner respectfully asserts that Yoshimura teaches “a console that receives a guideline display operation for displaying a guideline indicating a puncture trajectory of a puncture needle protruding from the ultrasonic endoscope on the image display part” and “wherein the processor or the electric circuit displays the puncture guideline indicating a puncture trajectory to be superimposed on the B-mode image and confirms in advance whether or not there is an obstruction on the puncture trajectory, in a case where the console receives the guideline display operation”. Specifically, the examiner notes that FIG. 11 (3) shows a path N1 that is not obstructed as it advances toward the crescent shaped region (i.e. located in region 23, see FIG. 11 (2)). Thus, the processor must have confirmed in advance whether or not there is an obstruction on the puncture trajectory.
Therefore, the examiner respectfully maintains the rejection of claims 1, 3, 7, 10, 12, and 16 for the reasons stated in the Response to Arguments section and the 35 U.S.C. 103 section above.
Regarding newly added claims 20 and 21, the examiner refers the applicant to the 35 U.S.C. 103 section above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793         

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793